Case 2:18-cr-00769-CJC Document 100 Filed 07/31/20 Page 1 of 2 Page ID #:541


  1
 2                                                                          FILED
                                                                        U.S. DISTRICT COURT
 3
 4                                                                   JUL 3 ~ L~LO
 5                                                             BY

 6
 7
 s                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11             STATES OF AMERICA,                  Case No.: ~ ~ 18 -~R -07(09 - C~Ca
12                             Plaintiff,          ORDER OF DETENTION AFTER
                                                   HEARING
13                vs.                                 3143(a)]m. P. 32.1(a)(6); 18 U.S.C.
                                                   ~§
14     3osc Lv is M iraridq
15                             Defendant.
16
17         The defendant having been arrested in this District pursuant to a warrant issued
18    y the United States District Court for the   Cen_ C~~s~1~. L~ A
19 or alleged violations) of the terms and conditions of his/her [probation] su ervised
20 ease ;and
21         The Court having conducted a detention hearing pursuant to Federal Rule of
22     iminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23        The Court finds that:
24       ~jThe defendant has not met his/her burden of establishing by clear and
25        convincing evidence that he/she is not likely to flee if released under 18 U.S.C.
26        3142(b) or (c). This finding is based on      S,a6 ~k~,~~~ ~,.l,~
27
28
Case 2:18-cr-00769-CJC Document 100 Filed 07/31/20 Page 2 of 2 Page ID #:542


     1
     2
     3     and/or
  4 3.          The defendant has not met his/her burden of establishing by clear and
  5        convincing evidence that he/she is not likely to pose a danger to the safety of any
 6         other person or the community if released under 1$ U.S.C. § 3142(b)or (c}. This
  7        finding is based on     neW s~a~-c c~            _'►v, ~~r.~_~~~C~
  8
 9
 10
 11
12
13        IT THEREFORE IS ORDERED that the defendant be detained pending further
14         ~tion proceedings.                        _     ,
15 ~
16       TED:      z 3I~a~
17                                                  E. SCOTT
                                                     STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                           Page 2 of 2
                                             ~~
